July 22, 2014




                                JUDGMENT

                 The Fourteenth Court of Appeals
                     BENEDICT EMESOWUM, Appellant

NO. 14-13-00397-CV                         V.

                    CHRISTMAS EVE MORGAN, Appellee
                     ________________________________

       This cause, an appeal from the judgment signed April 29, 2013, was heard
on the transcript of the record. We have inspected the record and find no error in
the judgment. We order the judgment of the court below AFFIRMED. We order
appellant, Benedict Emesowum to pay all costs incurred in this appeal. We further
order this decision certified below for observance.